DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Allowable Subject Matter
Claims 1-4 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. Specifically, it is the Examiner’s position that the limitation “such that said heat dissipating member is configured for facilitating heat transfer between said rotor and said slider and said block boards of said slider unit through thermal conduction” which places the case in condition for allowance.  As can be seen in Sienz US 5850112, the heat dissipating member (9, Fig. 1) touches and lies between parts (4 and 10) but does not contact block boards (15 and 16).  Since conduction is a process which requires physical touching between the parts, it is the Examiner’s position that the heat dissipating member of Sienz is not configured for heat transfer through thermal conduction as claimed since there is no physical contact between the heat dissipating member and the block boards.  Therefore, it is the Examiner’s position that Applicant’s amended claim 1 defines over the prior art of record and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to invention II, non-elected without traverse.  Accordingly, claim 5 has been cancelled.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632